DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
Response to Amendment
The amendment is filed on 1/22/2021.
Response to Arguments
Applicant’s arguments, see Remarks on pages 9-11, filed 1/22/2021, with respect to 35 USC 112(b) have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: cited art of record, US 2014/0139552 to Morinaga et al., teaches object display device that acquires an image in real space, extracts a predetermined feature about an image and performs correction processing on an image of an object; US 2015/0348313 to Fuchikami et al., discloses the imaging apparatus that includes an image sensor that performs distance measurement based on a period of time until light emitted from a light source is reflected by the object and reaches the imaging apparatus, and wherein the image correction apparatus selects one projection image from among the first and second projection images on the basis of information on a distance to the object, which is obtained by the distance measurement, and corrects the selected projection image on the basis of the first coordinate conversion information; US 2013/0044176 to Shirasaki et al., discloses a pixel-information-input control unit inputs the pixel information from the storage medium to the light source repeatedly for a predetermined number of times on a cycle obtained by dividing a cycle, in which the pixel-information acquiring unit acquires the pixel information with respect to each main scanning line and stores the acquired pixel information in the storage medium, into the predetermined number of divisions, to form an electrostatic latent image for one main scanning line of the pixel information stored in the storage medium, the pixel-information acquiring unit adjusts a timing to acquire the pixel information with respect to each main scanning line and store the acquired pixel information in the storage medium, thereby adjusting a first timing to input the pixel information from the storage medium to the light source among timings to input the pixel information from the storage medium to the light source repeatedly for the predetermined number of times, and the position correcting unit adjusts the timing to input the pixel information to the light source, thereby adjusting second and subsequent timings to input the pixel information from the storage medium to the light source among timings to input the pixel information from the storage medium to the light source repeatedly for the predetermined number of times.
The cited art of record fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669